ORDER

PER CURIAM.
Defendant appeals from a judgment imposing a fine upon a violation of a municipal ordinance prohibiting the parking of more than one unregistered vehicle on residential property. We affirm. The findings and conclusions of the court are not clearly erroneous, and an extended opinion would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for our order affirming the judgment pursuant to Rule 84.16(b). Plaintiffs motion to dismiss is denied as moot.